DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 09/29/2021 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.

Specification
The disclosure is objected to because of the following informalities:
In [0039], (416) is used to represent both the thicker portion and the thinner portion.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100324511 A1 (Dove et al.), hereinafter Dove.
Regarding claim 1, Dove teaches an ostomy barrier (Fig. 3) for attaching an ostomy appliance to a peristomal skin surrounding a stoma, the ostomy barrier comprising: 
an inlet opening (19) for receiving a stoma [0001]; and 
a barrier adhesive (at least 15) including a thicker portion (28) and a thinner portion (29) configured to improve flexibility of the ostomy barrier [0047 pg. 4 lines 8-11], wherein a thickness of the thicker portions is at least two times a thickness of the thinner portion, the thickness of (28) being 0.10 inches and the thickness of (29) being 10-60% of the thickness of (29) [0050].

Regarding claim 2, Dove teaches the ostomy barrier of claim 1.
Dove further teaches the thicker portion (28) comprises a plurality of thicker concentric barrier rings (Dove Annotated Fig. 1), and the thinner portion (29) comprises a plurality of thinner concentric barrier rings (Dove Annotated Fig. 1), wherein the 

    PNG
    media_image1.png
    1211
    775
    media_image1.png
    Greyscale

Dove Annotated Fig. 1

Dove further teaches the plurality of thicker concentric barrier rings (Dove Annotated Fig. 1) comprises a first thicker barrier ring (Dove Annotated Fig. 1), a second thicker barrier ring (Dove Annotated Fig. 1), and a third thicker barrier ring (Dove Annotated Fig. 1), and the plurality of thinner concentric barrier rings (Dove Annotated Fig. 1) comprises a first thinner barrier ring (Dove Annotated Fig. 1)  and a second thinner barrier ring (Dove Annotated Fig. 1), wherein the first thicker barrier ring and the second thicker barrier ring are separated by the first thinner barrier ring (Dove Annotated Fig. 1), and wherein the second thicker barrier ring and the third thicker barrier ring are separated by the second thinner barrier ring (Dove Annotated Fig. 1) [0047].

Regarding claim 4, Dove teaches the ostomy barrier of claim 1.
Dove further teaches the thinner portion comprises a plurality of indented lines (Dove Annotated Fig. 1) extending on the barrier adhesive (Dove Annotated Fig. 1), wherein the plurality of indented lines are configured to function as living hinges to allow the ostomy barrier to crease and bend with a user when the ostomy barrier attached to the user [0047].
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the 

Regarding claim 5, Dove teaches the ostomy barrier of claim 4.
Dove further teaches the barrier adhesive (15) has a distal surface (17) and a body-side surface (16), wherein the plurality of indented lines are provided on the distal surface (Dove Annotated Fig. 1), and wherein the ostomy barrier is configured to attached to a user by adhering the body-side surface to the user [0053].

Regarding claim 9, Dove teaches the ostomy barrier of claim 1.
Dove further teaches the thicker portion (28) has a thickness of about 0.045 inches to about 0.065 inches [0050], and the thinner portion has a thickness of about 0.010 inches to about 0.015 inches, as 10% of 0.10 inches is 0.01 inches [0050].

Regarding claim 10, Dove teaches the ostomy barrier of claim 1.
Dove further teaches the barrier adhesive (15) is formed from at least one hydrocolloid adhesive [0023].


Dove further teaches a backing layer (20) is disposed on a distal surface of the barrier adhesive (15) (Fig. 3), and an ostomy pouch (11) is attached to the backing layer on the distal surface of the barrier adhesive via coupling ring (12) [0017].

Regarding claim 13, Dove teaches the ostomy barrier of claim 1.
Dove further teaches a backing layer (20) is disposed on a distal surface of the barrier adhesive (15) (Fig. 3), and a body-side coupling ring (12) is attached to the backing layer on the distal surface of the barrier adhesive, wherein the body-side coupling ring is configured to mate with a pouch-side coupling ring attached to an ostomy pouch for attaching the ostomy pouch to the ostomy barrier [0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dove in view of US 20180235801 A1 (Oellgaard et al.), hereinafter Oellgaard and further in view of US 5811116 A (Gilman et al.), hereinafter Gilman.
Regarding claim 6, Dove teaches the ostomy barrier of claim 4.
Dove further teaches the barrier adhesive (15) has a distal surface (17) and a body-side surface (16) and wherein the ostomy barrier is configured to attach to a user by adhering the body-side surface to the user [0053], but fails to teach the plurality of indented lines are provided on the body-side surface, wherein the inlet opening is surrounded by the thicker portion.
Oellgaard teaches an ostomy barrier wherein the barrier adhesive (Oellgaard Annotated Fig. 3a) has a distal surface and a body-side surface (Oellgaard Annotated Fig. 3a), and wherein the inlet opening is surrounded by the thicker portion (Oellgaard Annotated Fig. 3a), and wherein the ostomy barrier is configured to attach to a user by adhering the body-side surface to the user [0088].


    PNG
    media_image2.png
    365
    704
    media_image2.png
    Greyscale

Oellgaard Annotated Fig. 3a

Gilman teaches an ostomy barrier (Fig. 2) with indentations (18) in adhesive layer (14), wherein the plurality of indentations are provided on the body-side surface, as shown by their contact with the skin (S). 
By combining the body-side indentations of Gilman with the device of Dove in view of Oellgaard, the combined device would possess a plurality of indented lines provided on the body-side surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dove in view of Oellgaard to improve healing (Gilman Col. 1: lines 38-43).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dove in view of US 20170143535 A1 (Praame et al.), hereinafter Praame.
Regarding claim 7, Dove teaches the ostomy barrier of claim 4.
Dove fails to teach the plurality of the indented lines extend horizontally, generally parallel to a user's waist when the ostomy barrier is attached to a user.
Praame teaches an ostomy barrier (Fig. 3) wherein the plurality of the indented lines (6) extend horizontally, generally parallel to a user's waist when the ostomy barrier is attached to a user (Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indentations of Dove with the indentations of Praame to prevent leakage due to movement [Praame 0038].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dove in view of US 20060195053 A1 (Oelund et al.), hereinafter Oelund.
Regarding claim 8, Dove teaches the ostomy barrier of claim 4.
Dove fails to teach the plurality of indented lines extends radially on the barrier adhesive.
Oelund teaches an ostomy device with a plurality of indented lines (7) where the adhesive is thinner [0012], the plurality of indented lines extends radially on the barrier adhesive (Oelund Annotated Fig. 1).


    PNG
    media_image3.png
    826
    862
    media_image3.png
    Greyscale

Oelund Annotated Fig. 1

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dove in view of Oellgaard.
Regarding claim 11, Dove teaches the ostomy barrier of claim 1.
Dove fails to teach the thicker portion is formed from a first material and the thinner portion is formed from second material that is different from the first material, wherein the first material is a hydrocolloid adhesive.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier adhesive of Dove with the first and second adhesives of Oellgaard to control moisture [Oellgaard 0077] and prevent damage to the skin [Oellgaard 0089].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20140114265 A1 describes an ostomy appliance comprising adhesive layers of varying thickness.
	US 20090312685 A1 describes an ostomy appliance comprising concentric rings of adhesive with varying thickness.
	US 20140323941 A1 describes a skin contact material comprising horizontal lines of adhesive.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781